DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 18, 2022.

Information Disclosure Statement
The IDS filed on May 26, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11, 15-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0329547) in view of Hiraoka et al. (US 2012/0264013) and Waki et al. (US 2013/0029218)
	For claims 1-2:  Jin teaches a secondary battery comprising an electrode assembly 100 having an electrode current collector with an insulation coating layer containing an inorganic filler and a binder. (Jin in [0018], [0024], [0041]) and electrode tabs 10, 11 as part of the electrode assembly 100. (Jin in [0010])  


Jin does not explicitly teach an electrolyte uptake of the binder of more than 0% and less than 50% (claim 1) or more than 0% and less than 150% (claim 2).  However, Hiraoka in the same field of endeavor teaches a binder, such as a styrene-butadiene rubber, with a degree of swelling of less than 20% in electrolyte (Hiraoka in [0061]), which teaches or at least suggests an electrolyte uptake and within the range claimed.  The skilled artisan would find obvious to modify Jin with a binder having an electrolyte uptake within the range claimed.  The motivation for such a modification is to allow for electrolyte absorption and lithium ion conductivity. ([0067])
Jin does not explicitly teach the binder to comprise styrene-butadiene rubber including styrene monomer-derived and butadiene monomer-derived repeating units.  However, Waki in the same field of endeavor teaches a styrene polymer containing a styrene monomer and a butadiene monomer. (Waki in [0050])  The styrene monomer is 5 to 80 mass %, more preferably, 15 to 70 mass %, and further preferably, 25 to 60 mass % ([0053]) so that styrene is present at a weight ratio of 70-80 mass %, 55-70 mass %, and 25-60 mass % (balance being the butadiene monomer), and so that the claimed weight ratio of 70:30 to 30:70 of styrene:butadiene is taught or at least suggested.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The skilled artisan would find obvious to modify Jin with the styrene-butadiene rubber to include styrene monomer-derived and butadiene monomer-derived repeating units within the claimed weight ratio.  The motivation for such a modification is to suppress elution of the binder into the electrolytic solution under a high temperature environment while maintaining adhesiveness of the electrode ([0052]) and to decrease the resistance of the film formed on the interface between the binder and the electrolytic solution. ([0053])
For claims 1-3, 5, and 16-17:  As to the electrolyte uptake being determined by a method including steps of preparing an electrolyte and additional steps to molding, cutting, weighing, dipping, removing, weighing and calculating, and as to limitations to the type of organic solvents used in the method, these method limitations while considered have not been given patentable weight, as the method by which the binder electrolyte uptake is determined does not give patentable weight and/or meaning to the claimed product.  Notwithstanding this, the claimed product appears to be the same or similar to the prior art product insofar as being a secondary battery with a binder having the same or similar electrolyte uptake as claimed.  
	For claims 11 and 23:  In Jin, the inorganic filler and the aqueous binder may be used at a weight ratio of 5:95 to 80:20 or 10:90 to 50:50, which teaches or at least suggests the claimed weight ratio of 5:95-80:20. (Jin in [0045])  
	For claims 15 and 24:  The electrode tab is a positive electrode tab. (Jin in [0010])  
 	For claims 25-26:  Jin does not explicitly teach an electrolyte uptake of 6% or more and less than 150%.  However, as already discussed, Hiraoka a degree of swelling of less than 20% in electrolyte (Hiraoka in [0061]), which teaches or at least suggests an electrolyte uptake of 6% or more and less than 150%.  The skilled artisan would find obvious to modify Jin with a binder having an electrolyte uptake within the range claimed.  The motivation for such a modification is to allow for electrolyte absorption and lithium ion conductivity. ([0067]) 	

Response to Arguments
Applicant’s arguments filed February 18, 2022 have been fully considered and are persuasive in overcoming the prior Office action based on Jin and Hiraoka with respect to a styrene-butadiene rubber containing 12 parts by weight or less of a repeating unit comprising an acrylic acid (AA) monomer.  However, as the amended claims recite, in the alternative, a styrene-butadiene rubber including a styrene monomer-derived repeating unit and a butadiene monomer-derived repeating unit at a weight ratio of 70:30 to 30:70, the rejection based on Jin, Hiraoka and newly-cited Waki is applied towards the claims for the reasons as set forth in the present Office action.
In response to applicant's assertions of unexpected superior safety characteristics from a styrene-butadiene rubber including a styrene monomer-derived repeating unit and a butadiene monomer-derived repeating unit at a weight ratio of 70:30 to 30:70 having a controlled electrolyte uptake, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, as maintained in the present Office action, the binder of Hiraoka has a degree of swelling of less than 20% in electrolyte, which teaches or at least suggests an electrolyte uptake within the range claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722